Exhibit 10.6.9

 

RESTRICTED STOCK AWARD AGREEMENT

 

(Pursuant to the EnergySolutions, Inc. 2007 Equity Incentive Plan)

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
                             , 20     (the “Grant Date”) by and between
EnergySolutions, Inc., a Delaware corporation (with any successor, the
“Company”), and                              (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the EnergySolutions, Inc. 2007 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and

 

WHEREAS, on                              , 20    , the Compensation Committee of
the Board determined that it would be in the best interests of the Company and
its stockholders to grant the restricted stock provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Restricted Stock Award.  Subject to the
terms and conditions of the Plan and this Agreement, the Company hereby grants
to the Participant, effective as of the Grant Date,                Shares (the
“Restricted Shares”), which shall vest and become nonforfeitable in accordance
with Section 3.

 

2.                                       Certificates.  Each Restricted Share
will be issued as a “book account” entry in the name of the Participant on the
stock transfer books of the Company until it vests in accordance with the terms
of this Agreement.  Upon vesting, a certificate representing the amount of
vested Restricted Shares shall be issued by the Company and delivered to the
Participant or an account designated by the Participant.

 

3.                                       Vesting.

 

(a)                                  Vesting Schedule.  Subject to the
Participant’s continued employment on each vesting date, the Restricted Shares
shall vest as follows:

 

(i)                            , 20    : [            ] Restricted Shares vest;

(ii)                            , 20    : [            ] Restricted Shares vest;
and

(iii)                            , 20    : [            ] Restricted Shares
vest.

 

(b)                         Acceleration of Vesting.  The Participant’s unvested
Restricted Shares, if any, shall immediately vest in full upon the occurrence of
any the following events:

 

(i)             upon the Participant’s inability due to death, illness or
disability to continue serving as an employee of the Company;

 

--------------------------------------------------------------------------------


 

(ii)          upon the termination of Participant’s Service by the Company
without Cause (defined below) within twenty-four months after a Change of
Control; or

 

(iii)       upon the termination of Participant’s Service by the Participant for
Good Reason (defined below) within twenty-four months after a Change of Control.

 

(c)                          Forfeiture of Unvested Restricted Shares.  If the
Participant’s employment with the Company is terminated for any reason other
than as set forth under paragraph (b) above,  any Restricted Shares awarded to
the Participant that are not vested as of the date of termination shall
automatically terminate and no payment shall be made with respect to such
unvested Restricted Shares.

 

4.                                       No Right to Continued Employment.  The
granting of the Restricted Shares evidenced hereby and this Agreement shall
impose no obligation on the Company or any of its subsidiaries or affiliates to
continue the employment of the Participant and shall not lessen or affect any
right that the Company or any of its subsidiaries or affiliates may have to
terminate the employment of such Participant.

 

5.                                       Securities Laws/Legend on
Certificates.  The issuance and delivery of certificates representing vested
Restricted Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded.  If the Company
deems it necessary to ensure that the issuance of securities under the Plan is
not required to be registered under any applicable securities laws, each
Participant to whom such security would be issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company which satisfies such requirements. The certificates
representing the vested Restricted Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

6.                                       Transferability.  The Restricted Shares
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant other than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any of its subsidiaries or affiliates; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  An approved form of
Beneficiary Designation is attached hereto as Exhibit A.  No such permitted
transfer of the Restricted Shares to heirs or legatees of the Participant shall
be effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.

 

7.                                       Adjustment of Restricted Shares. 
Adjustments to the Restricted Shares shall be made in accordance with the terms
of the Plan.

 

8.                                       Withholding.  In the event required by
federal or state law, the Company shall have the right and is hereby authorized
to withhold, any applicable withholding taxes in respect of the Restricted
Shares, their grant, vesting or otherwise and to take such other action as

 

2

--------------------------------------------------------------------------------


 

may be necessary in the opinion of the Committee to satisfy all obligations for
the payment of such withholding taxes.

 

9.                                       Notices. Any notification required by
the terms of this Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

 

10.                                 Entire Agreement.  This Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof.  They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

11.                                 Waiver.  No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

12.                                 Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and upon the Participant, the Participant’s
assigns and the legal representatives, heirs and legatees of the Participant’s
estate, whether or not any such person shall have become a party to this
Agreement and agreed in writing to be joined herein and be bound by the terms
hereof.

 

13.                                 Choice of Law; Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by the laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

 

SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN THE
FEDERAL OR STATE COURTS IN UTAH.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY WITH
RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

14.                                 Restricted Shares Subject to the Plan.  By
entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the prospectus relating to the
Plan.  The Restricted Shares are subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by

 

3

--------------------------------------------------------------------------------


 

reference (subject to the limitation set forth in Section 15).  In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.  The Participant has had the opportunity to retain counsel,
and has read carefully, and understands, the provisions of the Plan and the
Agreement.

 

15.                                 Amendment.  The Committee may amend or alter
this Agreement and the Restricted Shares granted hereunder at any time; provided
that, subject to Articles 11, 12 and 13 of the Plan, no such amendment or
alteration shall be made without the consent of the Participant if such action
would materially diminish any of the rights of the Participant under this
Agreement or with respect to the Restricted Shares.

 

16.                                 Section 83(b) Election.  In the event the
Participant determines to make an election with the Internal Revenue Service
(the “IRS”) under Section 83(b) of the Code and the regulations promulgated
thereunder (the “83(b) Election”), the Participant shall provide a copy of such
form to the Company promptly following its filing, which is required under
current law to be filed with the IRS no later than thirty (30) days after the
Grant Date of the Restricted Shares.  The Participant is advised to consult with
his or her own tax advisors regarding the purchase and holding of the Restricted
Shares, and the Company shall bear no liability for any consequence of the
Participant making and 83(b) Election or failing to make an 83(b) Election.

 

17.                                 Definitions.  For purposes of this
Agreement:

 

“Cause” shall mean (i) a material breach by the Participant of the duties and
responsibilities of the Participant or any material written policies or
directives of the Company (other than as a result of incapacity due to physical
or mental illness) which is (A) willful, reckless or intentional, and (B) not
remedied within fifteen (15) days after receipt of written notice from the
Company which specifically identifies the manner in which such breach has
occurred; (ii) the Participant commits any felony or any misdemeanor involving
willful misconduct (other than minor violations such as traffic violations) that
causes material damage to the property, business or reputation of the Company,
as determined in good faith by the Board; (iii) the Participant engages in a
fraudulent or dishonest act that causes material damage to the property,
business or reputation of the Company, as determined in good faith by the Board;
(iv) the Participant engages in habitual insobriety or the use of illegal drugs
or substances; or (v) the Participant commits a material breach of his fiduciary
duties to the Company, as determined in good faith by the Board. The Company
must notify the Participant of any event constituting Cause within ninety (90)
days following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.

 

“Good Reason” shall mean (i) the material diminution of any of the Participant’s
duties, responsibilities or authority without the Participant’s prior written
consent; (ii) the assignment to the Participant of duties materially
inconsistent with his position without the Participant’s prior written consent;
(iii) any reduction in the  Participant’s base salary without the Participant’s
prior written consent unless all other executives who are parties to agreements
similar to this one also agree to a comparable reduction in their base salaries;
or (iv) unless agreed to in writing by the Participant, a relocation of the
Participant’s principal place of business to a Company facility more than 50
miles away from Participant’s current location.  The Participant must notify the
Company of any event that constitutes Good Reason within ninety (90) days
following the Participant’s knowledge of its existence or such event shall not
constitute Good Reason under this Agreement, and the Company shall have a period
of thirty (30) days during which it may remedy the event.

 

4

--------------------------------------------------------------------------------


 

18.                                 Severability. The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

19.                                 Signature in Counterparts.  This Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement effective as of the date first written above.

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

 

 

By

 

 

 

Val J. Christensen

 

 

President & CEO

 

 

 

 

 

 

Agreed and acknowledged effective as

 

 

of the date first above written:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Beneficiary Designation for Restricted Shares of EnergySolutions, Inc.

 

Signature(s) Required Below

 

Instructions:

 

Type or print legibly in ink. Sign and date form. Return original to
EnergySolutions’ Legal Services Administrator, and retain a copy for your
records.

 

Participant’s Name

 

Social Security Number

 

Date of Birth

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I hereby designate the beneficiary(ies) named below to receive my restricted
shares of EnergySolutions, Inc. Unless otherwise provided in this request, if
two or more primary beneficiaries are named, the shares shall be distributed
pursuant to the terms of the Plan in equal portions (rounded to the nearest
whole number) to the named primary beneficiaries if surviving the Participant,
or to the survivor(s). If no primary beneficiary(ies) survive, the shares shall
be distributed in like manner to the named contingent beneficiary(ies), if any.
If no beneficiary survives, shares shall be distributed according to the terms
of the Plan. The right of the Participant to change the beneficiary(ies)
hereafter is reserved.

 

Primary Beneficiaries:

 

Beneficiary Full Name

 

Complete Address

 

Date of Birth

 

Social Security Number

 

Relationship to Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingent Beneficiaries:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This designation is revocable as to each beneficiary except when otherwise
stated, and beneficiaries of like class shall share equally with right of
survivorship. Any designation of an individual shall mean an individual living
at the Participant’s death.

 

Dated this

day of

, 20

, at

,                       .

 

 

 

City

State

 

 

 

 

Signature of Participant

 

Signature of Irrevocable Beneficiary(ies), if any

 

 

 

 

 

 

 

 

Signature of Irrevocable Beneficiary(ies), if any

 

--------------------------------------------------------------------------------